SANDERLIN, Judge.
Hensley appeals from the trial court’s imposition of judgment and sentences for DWI manslaughter and vehicular homicide. He raises four points on appeal; one merits discussion.
*23After deliberation, the jury found Hensley guilty of DWI manslaughter (Count I) and vehicular homicide (Count II). He was sentenced to five years with credit time on Count I and five years with credit time on Count II, sentences to run concurrently. Since this case involved a single death, it was improper for the trial court to impose sentences for both DWI manslaughter and vehicular homicide. Houser v. State, 474 So.2d 1193 (Fla.1985).
Accordingly, we affirm the conviction and sentence for DWI manslaughter, but reverse the judgment and sentence for vehicular homicide.
GRIMES, A.C.J., and LEHAN, J., concur.